Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species E in the reply filed on 03/28/22 is acknowledged.  The traversal is on the ground(s) that the manner of identifying the species is improper as the various species that have been identified are not mutually exclusive in nature and can be present in combination. For instance, the mounting method shown in FIG. 7 could utilize any of the barb configurations shown in any of the other figures as well as any of the barb deployment schemes and methods. And applicant disagrees that no claim is generic. To the contrary, applicant notes that the independent claims are generic with respect to the manner of mounting the anchor, the shape and style of the anchor, the manner of deployment of the anchor, and so forth. The examiner found persuasive that independent claims 1,33,34 and 35 are generic. Based on the remarks in the response, applicant has elected the mounting system of fig.7 and the anchors shown in figures 13-14. The examiner agrees that the claims (1-16,27,29-30 and 33-38) indicated by applicant reads on the elected Species.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tischendorf et al US2014/0163579.
Regarding claim 1, Tischendorf discloses an anchoring system for an implanted device of an implantable medical system (fig.3-4 and 6;[0092-0102,0109-0113]), comprising: an anchor configured to become affixed to fascial tissue adjacent a tissue pocket (fig.1E-1F;fig.3-4 (110,118,120)[0083-0084,0092-102]); and an actuator coupled to the anchor, the actuator being responsive to a triggering event to move the anchor between a retracted position and a deployed position where the anchor becomes affixed to the fascial tissue once in the deployed position(fig.6-8;[0109-0118]).
Regarding claim 2, wherein the actuator (110) is directly coupled to the implanted device (100) (see fig.6-7).
Regarding claim 3, an implantable lead (54 in fig.1F) coupled to the implantable device (50 in fig.1F)([0085-0086])
Regarding claim 4, an anchoring system chassis that is attached to a body of the implanted device, the actuator and the anchor being coupled to the anchoring system chassis (see fig.9-12).
Regarding claim 5, wherein the anchoring system chassis is attached by a glue to the body of the implanted device (adhesive bonding [0101]).
Regarding claim 6, wherein the anchoring system chassis is attached by a weld to the body of the implanted device (using welding [0101]).
Regarding claim 7, wherein the anchoring system chassis is attached by a snap fit to the body of the implanted device ([0200]).
Regarding claim 8, wherein the anchoring system chassis ratchets into a compression fit to the body of the implanted device ([0016]). 
Regarding claim 9, wherein the anchoring system chassis comprises a guide ([0134]).
Regarding claim 10, wherein the anchoring system chassis comprises a shield compartment(fig.42).

Claim(s) 1-2,11-16, 27, 33 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Libbus et al US2008/0195188, hereinafter “Libbus”)

Regarding claim 1, Libbus discloses an anchoring system for an implanted device of an implantable medical system (610 in fig.6A,6B), comprising: an anchor (650A,650B,650C,650D in fig.6A,6B) configured to become affixed to fascial tissue adjacent a tissue pocket; and an actuator (611 in fig.6B) coupled to the anchor (650A,650B,650C,650D in fig.6B), the actuator (611) being responsive to a triggering event(a heat source) to move the anchor between a retracted position and a deployed position where the anchor becomes affixed to the fascial tissue once in the deployed position([0054]).
Regarding claim 2, wherein the actuator (611) is directly coupled to the implanted device (610 in fig.6A,6B).
Regarding claim 11, wherein the actuator 611 and anchor (650A,650B,650C,650D in fig.6A,6B)  are integral to the implanted device (610 in fig.6A,6B) .
Regarding claim 12, wherein the anchor (850A-D) resides within a chamber defined by a housing of the implanted device (see fig.8A-8B).
Regarding claim 13, wherein the chamber includes a wiper 858 that contacts the anchor (852)(see fig.9A). 
Regarding claim 14, wherein the implanted device comprises a guide (850) that is integral to a housing of the implanted device (410 in fig.9A,9B,9C).
Regarding claim 15, wherein the implanted device (810) inherent comprises a shield compartment (fig.8A).
Regarding claim 16, wherein the actuator is responsive to a first triggering event to move the anchor from a retracted position to a deployed position where the anchor becomes affixed to the fascial tissue adjacent the tissue pocket once in the deployed position and the actuator being responsive to a second triggering event that is subsequent to the first triggering event to move the anchor from the deployed position to the retracted position([0054-0059]).
Regarding claim 27, wherein the actuator is a feature on an end of the anchor that interfaces with a feature on the implanted device to hold the anchor in a fixed position and wherein the triggering event is manual force being applied to the feature on the anchor to move the anchor out of the fixed position([0054-0059]).
Regarding claim 33, Libbus discloses an anchoring system for an implantable medical system  that includes an implanted device (610 in fig.6A,6B), comprising:
an anchor (650A,650B,650C,650D in fig.6A,6B) configured to become affixed to tissue; and
an actuator (611 in fig.6B) coupled to the anchor (650A,650B,650C,650D in fig.6B), the actuator being responsive to a first triggering event to move the anchor from a retracted position to a deployed position (see fig.6B) where the anchor becomes affixed to the tissue once in the deployed position and the actuator being responsive to a second triggering event that is subsequent to the first triggering event to move the anchor from the deployed position to the retracted position(see fig.6A), the actuator (611 in fig.6B) being coupled in a fixed position relative to the implanted device (610 in fig.6A,6B;[0054]).
Regarding claim 35, Libbus discloses a method of anchoring an implanted device  that includes an anchoring system (see fig.7A,7B), comprising: placing the implanted device (710 in fig.7A) within a tissue pocket; attaching an implantable medical lead (750 ) or catheter to the implanted device (710 in fig.7A,7B); and after the placing the implanted device within the tissue pocket, deploying at least one anchor (the lead 750 acts an anchor as in fig.7B when activated by actuator 711) from the anchoring system into fascial tissue([0055]).
Regarding claim 36, wrapping the implantable medical lead or catheter about a guide prior to placing the implanted device within the tissue pocket(fig.7A,7B;[0055]).
Regarding claim 37, wrapping the implantable medical lead or catheter about a guide after placing the implanted device within the tissue pocket and prior to deploying the at least one anchor(fig.7A,7B;[0055]).
Regarding claim 38, wrapping the implantable medical lead or catheter about a guide after deploying the at least one anchor(fig.7A,7B;[0055]).

Claim(s) 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinsmoor et al.( US2005/0222537,hereinafter Dinsmoor).
Regarding claim 34, Dinsmoor discloses an anchoring system for an implantable medical system ( 20C in fig.10-11), comprising: an anchor (98 in fig.10-11) configured to become affixed to fascial tissue (40 in fig.10)  adjacent a tissue pocket ([0076-0080]); and an actuator (piezoelectric element 104 in fig.10)  coupled to the anchor (98), the actuator (104) being responsive to a first triggering event to move the anchor from a retracted position to a deployed position where the anchor becomes affixed to the fascial tissue once in the deployed position (fig.10;[0076-0079]) and the actuator (104 ) being responsive to a second triggering event that is subsequent to the first triggering event to move the anchor from the deployed position to the retracted position (fig.11;[0080]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over  Libbus et al US2008/0195188, hereinafter “Libbus”) in view of Yang et al US2019/0083801,hereinafter,Yang).
Regarding claim 29-30,Libbus discloses substantially the invention as claimed in claim 1 above but failed to discloses wherein the anchor forms a hook shape and  wherein the anchor comprises a barb. However, Yang discloses wherein the anchor forms a hook shape and wherein the anchor comprises a barb (see fig.1-13;[0036]). Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Libbus to include the teaching of Yang  yielded the predictable result of providing fixation for IMD.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grayzel (US4809713) discloses a catheter with magnetic fixation (title).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.D/Examiner, Art Unit 3792                           /CATHERINE M VOORHEES/                                                                 Primary Examiner, Art Unit 3792